Citation Nr: 0025225	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-03 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  By a decision dated in January 1992, the RO 
denied service connection for PTSD.  The veteran did not 
appeal this decision.  In March 1996 the veteran requested 
that his claim for service connection for PTSD be reopened.  

In July 1996, the RO granted service connection for PTSD and 
rated this disorder as 10 percent disabling effective from 
March 1996.

In March 1997, the RO increased the rating for PTSD to 70 
percent effective from March 1996.

By a decision dated in July 1998, the RO held that the 
veteran was entitled to a 100 percent rating for compensation 
purposes based upon individual unemployability resulting from 
service-connected disabilities effective from January 1998.  
PTSD was, and still is, the veteran's only compensable 
service-connected disability.

By a decision dated in November 1998, the RO held that the 
rating decision of January 1992 which had denied service 
connection for PTSD was the product of clear and unmistakable 
error.  An effective date of May 1, 1991, was established for 
the grant of service connection for PTSD and the PTSD was 
rated as 70 percent disabling retroactive to May 1, 1991.  
The effective date for the 100 percent rating based upon 
individual unemployability was left as January 1998.

In May 1999, the RO held that the veteran was entitled to a 
100 percent rating based upon individual unemployability 
retroactive to May 1, 1991.  The rating for the PTSD remained 
at 70 percent disabling as of May 1991.


FINDING OF FACT

By a decision dated in May 1999, the RO held that the veteran 
was entitled to a 100 percent rating based upon individual 
unemployability from to May 1, 1991; the veteran's PTSD, his 
only compensable service-connected disability, was rated as 
70 percent disabling as of May 1991.


CONCLUSION OF LAW

The veteran is entitled to a 100 percent schedular rating for 
PTSD from May 1, 1991, as a matter of law.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the requirement 
that the claimant submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) does not apply in the instant case.  
The concept of well groundedness applies to the character of 
the evidence presented by a claimant.  In the instant case, 
there is no dispute as to the evidence, but only to the law 
and its meaning.  Accordingly, the Board concludes that the 
concept of well grounded is not applicable.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Summary of Facts and Procedural History.  As set forth above, 
the veteran's PTSD is rated as 70 percent disabling and he 
has been awarded a total rating based on individual 
unemployability due to service-connected disabilities.  Both 
the 70 percent rating for PTSD and the total rating based 
upon individual unemployability were effective as of May 1, 
1991, the date the veteran's original claim for service 
connection for PTSD was received by the RO.  The veteran's 
only compensable service-connected disability is PTSD.

In this case the Board will omit a complete recitation of the 
facts as there is no controversy as to the fact that the 
veteran has been unable to retain substantially gainful 
employment due to his PTSD for the rating period at issue.  
As noted above, the outcome of the veteran's appeal is based 
on the interpretation of the law rather than a weighing of 
the facts.  

Laws and Regulations and Analysis.  The veteran contends that 
his PTSD should be rated as 100 percent disabling since his 
PTSD precludes substantially gainful employment.  The veteran 
is correct.  In reviewing the claims folder the Board has 
noted that the veteran has expressed considerable frustration 
and anger regarding the adjudication of his claim.  In this 
regard the Board points out that the questions involved in 
the veteran's case have been complicated by recent changes in 
the criteria for rating psychiatric disorders as well as 
multiple rulings of the United States Court of Veterans 
Appeals (Court).

Prior to November 7, 1996, a 100 percent evaluation required 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent evaluation was warranted if a veteran was 
demonstrably unable to obtain or retain employment due to 
PTSD.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).  

Also, prior to November 7, 1996, 38 C.F.R. § 4.16(c), which 
is clearly pertinent to appellant's claim, provided the 
following:

The provisions of paragraph (a) of this 
section are not for application in cases 
in which the only compensable service-
connected disability is a mental disorder 
assigned a 70 percent evaluation, and 
such mental disorder precludes a veteran 
from securing or following a 
substantially gainful occupation.  In 
such cases, the mental disorder shall be 
assigned a 100 percent schedular 
evaluation under the appropriate 
diagnostic code. 

38 C.F.R. § 4.16(c) (emphasis added).  The relevant portion 
of section 4.16(a) referenced in section 4.16(c) is as 
follows: 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities:  Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, . 
. . . 

38 C.F.R. § 4.16(a).

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders were amended and redesignated.  The new 
criteria provided a 100 percent evaluation where there was 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own names.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

Also, effective November 7, 1996, Section 4.16(c) was 
deleted.  In the Federal Register supplementary information, 
VA stated the following:

We propose to delete § 4.16(c) because, 
in our judgment, it is possible that a 
veteran may be properly evaluated at a 
level less than 100 percent based on 
average impairment, but because of unique 
aspects of his or her individual 
situation, might still be unable to 
secure or following a substantially 
gainful occupation.  In order to allow 
rating specialists the flexibility to 
fairly evaluate such situations, we 
propose to have § 4.16(a) apply to mental 
disorders in the same manner that it does 
to other disabilities.

60 Fed. Reg. 54,825, 54,830 (1995).  

The Court in Johnson v. Brown, 7 Vet. App. 95 (1994), noted 
that VA General Counsel in a supplemental memorandum in 
response to an order of the Court stated, inter alia, that 

. . . the criteria in 38 C.F.R. § 4.132, 
DC 9411, for a 100% rating are each 
independent bases for granting a 100% 
rating.

* 		*		*

The Secretary is aware that the 70% 
"requirement" of 4.16(c) may be 
superfluous in light of the fact that 
whenever unemployability is caused solely 
by a service-connected mental disorder, 
regardless of its current disability 
rating, a 100% schedular rating is 
warranted under section 4.132.

Johnson, 7 Vet. App. at 97 (emphasis in original).  As noted 
above, 38 C.F.R. § 4.16(c) was deleted effective November 7, 
1996.  61 Fed. Reg. 52,695, 52,699 (1996).

As the issue of the rating for the veteran's PTSD includes 
the period prior to November 1996, the veteran is entitled to 
have his claim considered under both sets of criteria to 
determine which set is more favorable.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The claimant is then 
entitled to be rated under the more favorable ratings.  Id.  
In a Supplemental Statement of the Case dated in September 
1999, the RO determined that the old criteria were more 
favorable to the veteran.  The Board agrees.  However, the RO 
held that while the veteran was entitled to a total rating 
based upon unemployability from May 1991, there was no 
evidence which would support a 100 percent schedular grant 
for PTSD.  This conclusion contains legal error in its 
misstatement of the law.  It is manifest from this erroneous 
conclusion that the RO ignored and failed to apply 38 C.F.R. 
§ 4.16(c).  This regulation, which has no predecessor, became 
effective March 1, 1989, before the veteran filed his claim 
for service connection for PTSD, and remained in effect until 
November 7, 1996.  

Where, as here, it is conceded that the appellant has been 
unable to maintain substantially gainful employment since May 
1991 due to PTSD, the RO clearly erred by failing to consider 
38 C.F.R. § 4.16(c) which, when applied, dictates a 
100 percent schedular rating for the PTSD.  See Karnas, 1 
Vet. App. at 311-13.


ORDER

A schedular 100 percent rating for PTSD is granted, subject 
to regulations governing the award of monetary benefits.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

